The opinion of the court was delivered by
Redfield, J.
This court is not aware, that the settlement of the wife is not affected in the same manner by the death of the husband, his utter abandonment of his family and removal beyond the limits of the state, and by a divorce a vinculo. In all these cases, if the husband had any settlement, within the state, the wife retains it. Royalton v. West Fairlee, 11 Vt. R. 438. If the husband had no such settlement then the wife is remitted to her settlement before the marriage, if she had one.
While the husband is alive and stands in his place, he is recognized as the head of the family. His residence and his settlement are communicated to the wife and children. *447When he ceases to be the head of the family, that office devolves upon the wife ; and the minor children, while they form a portion of her family, have the same domicil and the same settlement of the mother. If the father had a settlement within the state, that remains to the children and the mother, until the mother gain another, which is then communicated to the children, unless in the meantime they have become emancipated. Bradford v. Lunenburgh, 5 Vt. R. 481. Dedham, v. Natick, 16 Mass. 135. Paulsbury v. Woodon, 2 Strange, 746. So too if the mother, in consequence of the temporary or permanent dissolution of the marital relation, becomes the head of the family, and the father having no settlement within the state, she is remitted to her settlement, which she held in her own right before the marriage. The minor children must of necessity go with her.
Judgment affirmed.